                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 21-cv-61325-BLOOM

ERIC L. JOHNSON,

        Petitioner,

v.

FLORIDA DEPARTMENT
OF CORRECTIONS,

        Respondent.
                                          /

                          ORDER ON DECLARATION IN SUPPORT
                      OF REQUEST TO PROCEED IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Petitioner Eric L. Johnson’s (“Petitioner”)

Declaration in Support of Request to Proceed in Forma Pauperis, ECF No. [3] (“Declaration”). On

June 18, 2021, Petitioner filed a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254 by a

Person in State Custody, ECF No. [1] (“Petition”).1 A petitioner that wishes to proceed in forma

pauperis (“IFP”) in a § 2254 action must file “a motion for leave to proceed in forma pauperis,

the affidavit required by 28 U.S.C. § 1915, and a certificate from the warden or other appropriate

officer of the place of confinement showing the amount of money or securities that the petitioner

has in any account in the institution.” Rule 3(a)(2), Rules Governing § 2254 Cases (alteration

added). Furthermore, any motion for leave to proceed IFP filed in conjunction with a § 2254

petition shall be submitted on the Court’s form IFP application “or an affidavit which substantially

follows the form.” S.D. Fla. L.R. 88.2(b).



1
  “Under the prison mailbox rule, a pro se prisoner’s court filing is deemed filed on the date it is delivered
to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009) (citations
and internal quotation marks omitted).
                                                                     Case No. 21-cv-61325-BLOOM


       Here, Petitioner filed a Declaration in Support of Request to Proceed in Forma Pauperis

that substantially follows the Court’s form affidavit. However, Petitioner did not file a motion for

leave to proceed in forma pauperis, nor did he file the required Rule 3(a)(2) certificate.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Petitioner Eric L. Johnson’s Declaration in Support of Request to Proceed in Forma

                Pauperis, ECF No. [3], is DENIED without prejudice.

             2. On or before July 28, 2021, Petitioner shall either pay the Clerk’s filing fee of $5.00

                or, in the alternative, shall file a motion to proceed in forma pauperis, with

                supporting financial affidavit, and the six-month account statement in accordance

                with Rule 3(a) of the Rules Governing §2254 Proceedings in the District Courts.

             3. The Clerk of Court is DIRECTED to provide Petitioner with a copy of the in forma

                pauperis form alongside this Order.

             4. If Petitioner pays the filing fee, the payment must bear Case No. 21-cv-61325-BB

                so the fee will be docketed in the correct case. This is especially important where

                Petitioner has filed more than one case.

             5. Petitioner is cautioned that failure to comply with this Order may result in dismissal

                of this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on June 28, 2021.



                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record



                                                   2
                                        Case No. 21-cv-61325-BLOOM


Eric L. Johnson, Pro Se
#779161
Moore Haven Correctional Facility
Inmate Mail/Parcels
Post Office Box 719001
Moore Haven, FL 33471




                                    3
